Citation Nr: 0843051	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-28 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a lower 
back injury. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a June 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  The appellant, who had 
active service from June 1963 to June 1965, appealed that 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  At that time, he submitted additional evidence in 
support of his claim, with a waiver of initial RO review. 
August 2008 BVA hearing transcript, p. 2.  

Upon review of all evidence of record, the Board finds that 
additional development of the claim is necessary.  As such, 
the claim is hereby REMANDED to the RO via the Appeals 
Management Center ("AMC") in Washington, DC.  The RO will 
contact the appellant and inform him that further action is 
required on his part.  


REMAND

A preliminary review of the record with respect to the 
appellant's claim of entitlement to service connection for 
residuals of a lower back injury (hereinafter referred to as 
a "back disorder") discloses a need for further development 
prior to final appellate review

In this regard, the Board initially finds that a remand of 
the appellant's claim is necessary due to outstanding private 
medical records that need to be associated with the claims 
file prior to the issuance of a decision in this appeal.  
Specifically, a review of the claims file reveals a private 
medical record dated in April 2004 prepared by C.S., M.D. 
that notes the appellant received treatment in the emergency 
room at "Little Company of Mary Hospital" in March 2004 due 
to severe lower back pain with difficulty moving about. See 
private medical records dated from April 2004 to January 2006 
from Dr. S.  While the claims file contains the records from 
Dr. S., as well as private medical records dated in July 
2004, February 2005 and July 2008 from other medical 
providers, there are no records in the claims folder from 
Little Company of Mary Hospital regarding the appellant's 
March 2004 back treatment.  As these outstanding records may 
be pertinent to present claim, the claim must be remanded in 
order for the RO to attempt to associate these records with 
the claims file.  A remand will also permit the appellant the 
opportunity to provide authorizations for any other 
outstanding medical records he feels may be relevant to his 
claim. See August 2008 BVA hearing transcript, pgs. 12-13 
(the appellant testified that he received medical treatment 
at "County Hospital" for approximately 20 years after 
service mainly in association with his diagnosis of 
hypertension).  

In addition to the foregoing, the Board observes that the 
claims file contains a private medical opinion from Dr. S. 
dated in January 2006 that appears to have partially been 
based upon information not contained in the claims file.  In 
this regard, the January 2006 letter indicates that the 
appellant provided Dr. S. with records that included his 
service records during the time between the appellant's entry 
into service in June 1963 and his discharge from service in 
June 1965.  In reviewing these records, Dr. S. stated that: 

there was a handwritten entry by the 
patient at one point that he was hit by 
a 3/4 ton truck and was taken to the main 
base hospital at Fort Bening, Georgia.  
This occurred in the summer of 1964.  
There was also an indication in the 
records along with the history provided 
to me by the patient that in 1964 he 
blacked out during maneuvers while 
wearing his heavy equipment pack and 
fell down a ravine and he stated he 
started having back problems after 
that.  There was an entry in the 
dispensary notes of September 24, 1964 
indicating that the patient was brought 
into the __________ in a semiconscious 
state after almost passing out during 
[a] PT test.  There were also 
indications in the records with reports 
by both the patient's wife and his 
brother that when the patient was 
discharged from service[,] he had an 
altered gait pattern and did not walk 
in a normal manner that they had noted 
previously.  There were also records on 
his entry exam into the service that 
the patient had no problems pre-
existing with his back.   

January 2006 letter from Dr. S., p. 1.  Based upon this 
information, Dr. S. opined that it was probable that the 
appellant sustained a disk injury to his back while in 
service that resulted in the development of ongoing back 
problems that ultimately culminated in a current diagnosis of 
degenerative disk disease with a disk bulge causing a 
moderate degree of spinal stenosis at the L4-5 level. Id., 
pgs. 1-2.  

However, a review of the claims file fails to reveal many of 
the medical records and lay statements referenced by Dr. S. 
in his January 2006 letter.  While the claims file contains 
the appellant's service medical records, these records do not 
reflect any handwritten entries referring to a truck accident 
nor do they reference a fall during training exercises in 
September 1964.  While the appellant's service entrance 
examination does reflect that the appellant did not have pre-
existing back problems prior to service, his separation 
examination essentially reports the same information in that 
the appellant's back was found to be normal without reported 
gait problems in 1965. April 1965 report of medical 
examination.  In addition, the Board observes that the 
appellant reported at the time he separated from service that 
he was in excellent health. April 1965 report of medical 
history.  Lastly, somewhat contrary to the information 
provided to Dr. S., the appellant testified before the Board 
in August 2008 that after he injured his back in service, he 
experienced "aching" in his back a couple of times and "a 
little pain but nothing real big pain" at the time of 
discharge. August 2008 BVA hearing transcript, pgs. 8-9.  He 
specifically indicated that his back "really got kind of bad 
about the time that [he] was with Dr. [S]" in approximately 
2003. Id., p. 13; February 2006 authorization for medical 
records from Dr. S.     



While the RO reported in a September 2006 Statement of the 
Case ("SOC") that the appellant had been asked to furnish 
the documentation from service upon which Dr. S.'s opinion 
was based (September 2006 SOC, p. 11), a review of the claims 
file fails to document such a request.  As such, the Board 
finds that upon remand, the RO should contact the appellant 
and request that he and/or Dr. S. provide copies of the 
information reviewed and relied upon by Dr. S. in formulating 
his January 2006 medical opinion.  In doing so, the RO should 
specifically request (1) the service medical records reviewed 
that included the "handwritten entry by the patient at one 
point that he was hit by a 3/4 ton truck" and (2) the lay 
statements from the appellant's spouse and brother that the 
appellant walked with an altered gait after his discharge 
from service.  

Lastly, subsequent to the receipt of any additional records, 
the RO should afford the appellant a VA orthopedic 
examination to determine the nature and etiology of his 
current back disorder.  In doing so, the RO should request a 
medical opinion as to whether it is at least as likely as not 
that any back disorder the appellant currently has is related 
to the injuries reported by the appellant in service.  Such 
an opinion is necessary because even though the appellant is 
competent and credible to report that he experienced an 
injury in service, he is not competent to provide an opinion 
regarding a relationship between his alleged injuries in 
service and his current back disorder. See Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); McClendon v. Nicholson¸ 20 Vet. App. 79 (2006).   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

2.  The appellant should be requested 
to furnish the complete names and 
addresses of "Little Company of Mary 
Hospital" from whom he received 
emergency room treatment in March 2004 
and "County Hospital" where he 
received treatment for over a period of 
approximately 20 years, in addition to 
any other medical provider from whom he 
received medical treatment in 
association with his back and whose 
records have not been added to the 
claims file.  He should also be asked 
to provide specific authorizations for 
the release of medical records from the 
above-referenced list.  After obtaining 
the necessary authorizations, the RO 
should associate those records with the 
claims file.  The appellant should also 
be informed, in the alternative, that 
he may obtain these records himself and 
submit them to the RO.  

3.  In addition to the foregoing, the 
RO should contact the appellant and 
request that he and/or Dr. S. provide 
copies of the information reviewed and 
relied upon by Dr. S. in formulating 
his January 2006 medical opinion.  In 
doing so, the RO should specifically 
request (1) the service medical records 
reviewed by Dr. S. that included the 
"handwritten entry by the patient at 
one point that he was hit by a 3/4 ton 
truck" and (2) the lay statements from 
the appellant's spouse and brother that 
the appellant walked with an altered 
gait after his discharge from service.  
Upon receipt, these records should be 
associated with the claims file.  

4.  Subsequent to the completion of the 
above-referenced directives and the 
association of all outstanding records 
with the claims file, the RO should 
schedule the appellant for a VA 
orthopedic examination with an 
appropriately qualified medical 
provider in order to determine whether 
it is at least as likely as not that 
any diagnosed back disorder is related 
to the alleged injuries experienced by 
the appellant in service.  In providing 
the medical opinion, the examiner 
should specifically address and 
consider the appellant's service 
medical records; his post-service 
medical records; the history of the 
appellant's claimed back disability as 
documented in the other evidence of 
record; and the appellant's statements.  
Any and all indicated evaluations, 
studies and tests deemed necessary by 
the examiner should be accomplished.  A 
clear rationale for all opinions would 
be helpful, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  The appellant's claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008). 



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2008).




